Detailed Action
This office action is a response to an application filed on 11/16/2020 in which claims  1 – 48 are pending and ready for examination.
This application is a continuation of U.S. Pat. App. Ser. No. 16/417,054, filed on May 20, 2019, which is a continuation of U.S. Pat. App. Ser. No. 15/864,759, filed on January 8, 2018, now U.S. Patent No. 10,299,287, which is a continuation of U.S. Pat. App. Ser. No. 14/992,679, filed on January 11, 2016, now U.S. Patent No. 9,867,209, which is a continuation of U.S. Pat. App. Ser. No. 14/139,287, filed December 23, 2013, now U.S. Patent No. 9,265,040, which is a continuation of 
International Application No. PCT/US 12/44665, filed June 28, 2012, which claims the benefit of U.S. Provisional Application No. 61/503,625, filed July 1, 2011, U.S. Provisional Application No. 61/504,257, filed July 4, 2011, and U.S. Provisional Application No. 61/523,124, filed August 12, 2011. 

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 2/9/2022, 12/16/2021, 10/08/2021, 6/24/2021,5/19/2021, and 2/8/2021.
Drawings
The Examiner contends that the drawings submitted on 11/16/2020 are acceptable for examination proceedings. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686

F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA

1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope  of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR l.32I(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.

Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD­ info-1.jsp.

Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9867209, hereafter ‘209. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim Set {1,13,25, and 37}, the ‘040  Claim Set {1,8,17, and 25} recite features where a base station transmits a control message with configuration parameters for radio resources of a control channel where the radio resources is made up of different sets of resources in one or more time intervals of a frame. The parent patent also teaches where the configuration parameters indicate time interval(s) and a starting symbol in one of the time interval(s) that corresponds to both the control channel and associated data channel.
The instant independent claim omits the element of transmitting  a radio resource control (RRC) message comprising configuration parameters. 
However  it would have been obvious to a person of ordinary skill in the art to omit this element as other messaging comprising configuration parameters can also be used.	
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu,
Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9265040, hereafter ‘040.
Regarding Claim Set {1,13,25, and 37}, the ‘040  Claim Set {1,8,17, and 25} recite features where a base station transmits a control message with configuration parameters for radio resources of a control channel where the radio resources is made up of different sets of resources in one or more time intervals of a frame. The parent patent also teaches where the configuration parameters indicate time interval(s) and a starting symbol in one of the time interval(s) that corresponds to both the control channel and associated data channel.
The instant independent claim omits the element of transmitting  a radio resource control (RRC) message comprising configuration parameters. 
However,  it would have been obvious to a person of ordinary skill in the art to omit this element as other messaging comprising configuration parameters can also be used.	
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu.

Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10299287, hereafter ‘287.
Regarding Claim Set {1,13,25, and 37}, the ‘287  Claim Set {1, 12, 23, 33, and 43} recite features where a base station transmits a control message with configuration parameters for radio resources of a control channel where the radio resources is made up of different sets of resources in one or more time intervals of a frame. The parent patent also teaches where the 
The instant independent claim omits the element of transmitting  a radio resource control (RRC) message comprising configuration parameters. 
However  it would have been obvious to a person of ordinary skill in the art to omit this element as other messaging comprising configuration parameters can also be used.	
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184

Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 10841939, hereafter ‘939.
Regarding Claim Set {1,13,25, and 37}, the ‘287  Claim Set {1, 12, 23, 34, 45, and 51} recite features where a base station transmits a control message with configuration parameters for radio resources of a control channel where the radio resources is made up of different sets of resources in one or more time intervals of a frame. The parent patent also teaches where the configuration parameters indicate time interval(s) and a starting symbol in one of the time interval(s) that corresponds to both the control channel and associated data channel.
The instant independent claim omits the element of transmitting  a radio resource control (RRC) message comprising configuration parameters. 
However  it would have been obvious to a person of ordinary skill in the art to omit this element as other messaging comprising configuration parameters can also be used.	
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1  -  48  are rejected under 35 U.S.C. 103 as being unpatentable over  Blankenship United States Patent Application 2011/0051654,  in view of Cho United States Patent Application 20110286555. 
With regards to Claim 1, 25, Blankenship  teaches of a non-transitory computer-readable medium storing instructions that, when executed, configure a device to: transmit a control message comprising one or more configuration parameters for radio resources of a control channel, wherein the radio resources comprise a plurality of different sets of resources in one or more time intervals in a frame, and wherein the one or more configuration parameters indicate: the one or more time intervals; a starting symbol in the one or more time intervals and corresponding to both:
the control channel;  ¶[0035] Additional information required by the relay node in downlink transmissions is described in various embodiments of the invention. For radio resource configuration, the additional information may include the number of OFDM symbols used for Physical Downlink Control Channel (PDCCH) (n.sub.0), R-PDCCH (n.sub.1), the number of resource blocks (RBs) used for R-PDCCH, the index of starting RBs used for R-PDCCH, and/or the type of R-PDCCH that may be distributed or localized. Because R-PDSCH may not start at the same OFDM symbol as R-PDCCH, the number of OFDM symbols used for R-PDSCH may be provided by defining the position of the starting symbol and the position of the ending symbol of R-PDSCH. {{i.e indicating a time interval } Similarly, the number of OFDM symbols used for R-PDCCH may be provided by defining the starting symbol and the ending symbol of R-PDCCH. In one embodiment, the R-PDCCH and the R-PDSCH end at the same OFDM symbol and this information (e.g., position of the ending symbol) only needs to be provided once.
	
Blankenship  teaches the invention substantially as recited above. However, Blankenship  does not teach of a data channel associated with the control channel; and one or more frequency resource parameters for each set of resources of the plurality of different sets of resources.  Cho in the same field of endeavor teaches in ¶[0006]  Accordingly, the value of frequency resources becomes more important in line with the development of wireless communication. 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blankenship .

One would have been motivated to modify Blankenship in this manner in order to manage different set of resources.		
 
With regards to Claim 2, 26, Blankenship  teaches where the instructions, when executed, further configure the device to transmit, via the control channel, scheduling information for a packet transmitted via the data channel in the one or more time intervals; ¶[0028] Type-1 relay nodes are part of LTE-Advanced. A type-1 relay node is an in-band relaying node characterized by the following. Each type-1 control cell appears to a UE as a separate cell distinct from the donor cell. The cells have their own Physical Cell ID (defined in LTE Rel-8) and the relay node transmits its own synchronization channels, reference symbols, etc. In the context of single-cell operation, the UE shall receive scheduling information and HARQ feedback directly from the relay node and send its control channels (SR/CQI/ACK) to the relay node. 

With regards to Claim 3, 27, Blankenship  teaches where the one or more configuration parameters indicate the starting symbol by indicating a starting position of the control channel in a given time interval, of the one or more time intervals, in terms of a number of symbols in the given time interval.
¶ [0035] Additional information required by the relay node in downlink transmissions is described in various embodiments of the invention. For radio resource configuration, the additional information may include the number of OFDM symbols used for Physical Downlink Control Channel (PDCCH) (n.sub.0), R-PDCCH (n.sub.1), the number of resource blocks (RBs) used for R-PDCCH, the index of starting RBs used for R-PDCCH, and/or the type of R-PDCCH that may be distributed or localized. Because R-PDSCH may not start at the same OFDM symbol as R-PDCCH, the number of OFDM symbols used for R-PDSCH may be provided by defining the position of the starting symbol and the position of the ending symbol of R-PDSCH. Similarly, the number of OFDM symbols used for R-PDCCH may be provided by defining the starting symbol and the ending symbol of R-PDCCH. In one embodiment, the R-PDCCH and the R-PDSCH end at the same OFDM symbol and this information (e.g., position of the ending symbol) only needs to be provided once.

With regards to Claim 4, 28, Blankenship  teaches where the one or more frequency resource parameters for each set of resources indicate whether a frequency resource is localized or distributed.
¶ [0030] For in-band relaying, the eNB-to-relay link operates in the same frequency spectrum as the relay-to-UE link. Due to the relay transmitter causing interference to its own receiver, simultaneous eNB-to-relay and relay-to-UE transmissions on the same frequency resource may not be feasible unless sufficient isolation of the outgoing and incoming signals is provided, e.g., by means of specific, well separated and well isolated antenna structures

With regards to Claim 5, 29, Blankenship  teaches where the frame is associated with a carrier that comprises a plurality of orthogonal frequency division multiplexing (OFDM) subcarriers. ¶[0033] In 3GPP LTE/LTE-A, each subframe is composed of a certain number of OFDM symbols in time, and a number of OFDM subcarriers in frequency. The resource in a subframe is allocated in the unit of a resource block (RB). 

With regards to Claim 6, 30, Blankenship  teaches where the radio resources of the control channel, and second radio resources of the data channel, end at a symbol occurring last in a first time interval of the one or more time intervals; ¶ [0035] the radio resources of the control channel, and second radio resources of the data channel, end at a symbol occurring last in a first time interval of the one or more time intervals.

With regards to Claim 7, 31, Blankenship  teaches where the radio resources of the control channel, and second radio resources of the data channel, start from a symbol occurring first in a first time interval of the one or more time intervals. ¶ [0047] Similar to the embodiment described with respect to FIG. 3, the location of the R-PDCCH and the R-PDSCH are communicated. For example, the number of OFDM symbols used for Physical Downlink Control Channel (PDCCH), the number of OFDM symbols used for R-PDCCH, the number of resource blocks (RBs) used for R-PDCCH, the index of starting RBs used for R-PDCCH, and/or the type of R-PDCCH where the type may be distributed or localized


With regards to Claim 8, 32, Blankenship  teaches where the one or more frequency resource parameters for each set of resources further comprise information related to beamforming on each respective set of resources; ¶ [0030] For in-band relaying, the eNB-to-relay link operates in the same frequency spectrum as the relay-to-UE link. Due to the relay transmitter causing interference to its own receiver, simultaneous eNB-to-relay and relay-to-UE transmissions on the same frequency resource may not be feasible unless sufficient isolation of the outgoing and incoming signals is provided, e.g., by means of specific, well separated and well isolated antenna structures

With regards to Claim 9, 33, Blankenship  teaches where the one or more time intervals is a subset including less than all time intervals in the frame. ¶ [0038] The timing information about the downlink backhaul resources may also be included in various embodiments. The timing information may include the time that these parameters are going to be effective. This time can be provided by specifying a radio frame number (SFN), and/or a subframe number. The time information may also include the period of the downlink backhaul allocation (e.g., how frequently the subframe can be used for downlink backhaul), and/or a bitmap to indicate the subframes that are available for downlink backhaul.


With regards to Claim 10, 34, Blankenship  teaches where the starting symbol is an orthogonal frequency division multiplexing (OFDM) symbol; ¶[0035] .. the number of resource blocks (RBs) used for R-PDCCH, the index of starting RBs used for R-PDCCH, and/or the type of R-PDCCH that may be distributed or localized. Because R-PDSCH may not start at the same OFDM symbol as R-PDCCH, the number of OFDM symbols used for R-PDSCH may be provided by defining the position of the starting symbol and the position of the ending symbol of R-PDSCH. Similarly, the number of OFDM symbols used for R-PDCCH may be provided by defining the starting symbol and the ending symbol of R-PDCCH.

With regards to Claim 11, 35, Blankenship  teaches where instructions, when executed, further configure the device to transmit the control message via at least one protocol selected from the following protocols: a Wi-Fi protocol, a cellular protocol, or a multichannel multipoint distribution service (MMDS) protocol; ¶  [0042] As described in 3GPP TS 36.331 V8.5.0 (2009-03), Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification, which is incorporated by reference herein, radio resource control (RRC) signalling may be used when unicasting is desired. Therefore, in one or more embodiments, the system information parameters are transmitted to each RN from the donor eNB using radio resource control (RRC) signaling.

With regards to Claim 12, 36, Blankenship  teaches where the device comprises a base station; ¶ [0059] In one or more embodiments, the embodiments of the invention may be implemented within the transmitter 822, the receiver 816, or as a separate circuitry. Some of the algorithms, such as to implement the operations illustrated in FIGS. 3-5, may also be implemented as software executed using the RN processor 814. In one or more embodiments, the relay node 800 is configured to receive system information from a donor base station

With regards to Claim 13, 37,  Blankenship  teaches of a non-transitory computer-readable medium storing instructions that, when executed, configure a device to: receive a control message comprising one or more configuration parameters for radio resources of a control channel, wherein the radio resources comprise a plurality of different sets of resources in one or more time intervals in a frame, and wherein the one or more configuration parameters indicate:
the control channel;  ¶[0035] Additional information required by the relay node in downlink transmissions is described in various embodiments of the invention. For radio resource configuration, the additional information may include the number of OFDM symbols used for Physical Downlink Control Channel (PDCCH) (n.sub.0), R-PDCCH (n.sub.1), the number of resource blocks (RBs) used for R-PDCCH, the index of starting RBs used for R-PDCCH, and/or the type of R-PDCCH that may be distributed or localized. Because R-PDSCH may not start at the same OFDM symbol as R-PDCCH, the number of OFDM symbols used for R-PDSCH may be provided by defining the position of the starting symbol and the position of the ending symbol of R-PDSCH. {{i.e indicating a time interval } Similarly, the number of OFDM symbols used for R-PDCCH may be provided by defining the starting symbol and the ending symbol of R-PDCCH. In one embodiment, the R-PDCCH and the R-PDSCH end at the same OFDM symbol and this information (e.g., position of the ending symbol) only needs to be provided once.

a data channel associated with the control channel; and one or more frequency resource parameters for each set of resources of the plurality of different sets of resources. See Figure 2.

Blankenship  teaches the invention substantially as recited above. However, Blankenship  does not teach of a data channel associated with the control channel; and one or more frequency resource parameters for each set of resources of the plurality of different sets of resources.  Cho in the same field of endeavor teaches in ¶[0006]  Accordingly, the value of frequency resources becomes more important in line with the development of wireless communication. 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Blankenship .

One would have been motivated to modify Blankenship in this manner in order to manage different set of resources.

With regards to Claim 14, 38, Blankenship  teaches the instructions, when executed, further configure the device to receive, via the control channel, scheduling information for a packet to be received via the data channel in the one or more time intervals.; ¶[0028] Type-1 relay nodes are part of LTE-Advanced. A type-1 relay node is an in-band relaying node characterized by the following. Each type-1 control cell appears to a UE as a separate cell distinct from the donor cell. The cells have their own Physical Cell ID (defined in LTE Rel-8) and the relay node transmits its own synchronization channels, reference symbols, etc. In the context of single-cell operation, the UE shall receive scheduling information and HARQ feedback directly from the relay node and send its control channels (SR/CQI/ACK) to the relay node. 

With regards to Claim 15, 39, Blankenship  teaches where the one or more configuration parameters indicate the starting symbol by indicating a starting position of the control channel in a given time interval, of the one or more time intervals, in terms of a number of symbols in the given time interval.
¶ [0035] Additional information required by the relay node in downlink transmissions is described in various embodiments of the invention. For radio resource configuration, the additional information may include the number of OFDM symbols used for Physical Downlink Control Channel (PDCCH) (n.sub.0), R-PDCCH (n.sub.1), the number of resource blocks (RBs) used for R-PDCCH, the index of starting RBs used for R-PDCCH, and/or the type of R-PDCCH that may be distributed or localized. Because R-PDSCH may not start at the same OFDM symbol as R-PDCCH, the number of OFDM symbols used for R-PDSCH may be provided by defining the position of the starting symbol and the position of the ending symbol of R-PDSCH. Similarly, the number of OFDM symbols used for R-PDCCH may be provided by defining the starting symbol and the ending symbol of R-PDCCH. In one embodiment, the R-PDCCH and the R-PDSCH end at the same OFDM symbol and this information (e.g., position of the ending symbol) only needs to be provided once.

With regards to Claim 16, 40, Blankenship  teaches where the one or more frequency resource parameters for each set of resources indicate whether a frequency resource is localized or distributed.
¶ [0030] For in-band relaying, the eNB-to-relay link operates in the same frequency spectrum as the relay-to-UE link. Due to the relay transmitter causing interference to its own receiver, simultaneous eNB-to-relay and relay-to-UE transmissions on the same frequency resource may not be feasible unless sufficient isolation of the outgoing and incoming signals is provided, e.g., by means of specific, well separated and well isolated antenna structures

With regards to Claim 17, 41, Blankenship  teaches where the frame is associated with a carrier that comprises a plurality of orthogonal frequency division multiplexing (OFDM) subcarriers. ¶[0033] In 3GPP LTE/LTE-A, each subframe is composed of a certain number of OFDM symbols in time, and a number of OFDM subcarriers in frequency. The resource in a subframe is allocated in the unit of a resource block (RB). 

With regards to Claim 18, 42, Blankenship  teaches where the radio resources of the control channel, and second radio resources of the data channel, end at a symbol occurring last in a first time interval of the one or more time intervals; ¶ [0035] the radio resources of the control channel, and second radio resources of the data channel, end at a symbol occurring last in a first time interval of the one or more time intervals.

With regards to Claim 19, 43, Blankenship  teaches where the radio resources of the control channel, and second radio resources of the data channel, start from a symbol occurring first in a first time interval of the one or more time intervals. ¶ [0047] Similar to the embodiment described with respect to FIG. 3, the location of the R-PDCCH and the R-PDSCH are communicated. For example, the number of OFDM symbols used for Physical Downlink Control Channel (PDCCH), the number of OFDM symbols used for R-PDCCH, the number of resource blocks (RBs) used for R-PDCCH, the index of starting RBs used for R-PDCCH, and/or the type of R-PDCCH where the type may be distributed or localized


With regards to Claim 20, 44, Blankenship  teaches where the one or more frequency resource parameters for each set of resources further comprise information related to beamforming on each respective set of resources; ¶ [0030] For in-band relaying, the eNB-to-relay link operates in the same frequency spectrum as the relay-to-UE link. Due to the relay transmitter causing interference to its own receiver, simultaneous eNB-to-relay and relay-to-UE transmissions on the same frequency resource may not be feasible unless sufficient isolation of the outgoing and incoming signals is provided, e.g., by means of specific, well separated and well isolated antenna structures

With regards to Claim 21, 45, Blankenship  teaches where the one or more time intervals is a subset including less than all-time intervals in the frame. ¶ [0038] The timing information about the downlink backhaul resources may also be included in various embodiments. The timing information may include the time that these parameters are going to be effective. This time can be provided by specifying a radio frame number (SFN), and/or a subframe number. The time information may also include the period of the downlink backhaul allocation (e.g., how frequently the subframe can be used.

With regards to Claim 22,46, Blankenship  teaches where the starting symbol is an orthogonal frequency division multiplexing (OFDM) symbol; ¶[0035] .. the number of resource blocks (RBs) used for R-PDCCH, the index of starting RBs used for R-PDCCH, and/or the type of R-PDCCH that may be distributed or localized. Because R-PDSCH may not start at the same OFDM symbol as R-PDCCH, the number of OFDM symbols used for R-PDSCH may be provided by defining the position of the starting symbol and the position of the ending symbol of R-PDSCH. Similarly, the number of OFDM symbols used for R-PDCCH may be provided by defining the starting symbol and the ending symbol of R-PDCCH.

With regards to Claim 23, 47, Blankenship  teaches where instructions, when executed, further configure the device to transmit the control message via at least one protocol selected from the following protocols: a Wi-Fi protocol, a cellular protocol, or a multichannel multipoint distribution service (MMDS) protocol; ¶  [0042] As described in 3GPP TS 36.331 V8.5.0 (2009-03), Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification, which is incorporated by reference herein, radio resource control (RRC) signalling may be used when unicasting is desired. Therefore, in one or more embodiments, the system information parameters are transmitted to each RN from the donor eNB using radio resource control (RRC) signaling.

With regards to Claim 24, 48, Blankenship  teaches where the device comprises a base station; ¶ [0059] In one or more embodiments, the embodiments of the invention may be implemented within the transmitter 822, the receiver 816, or as a separate circuitry. Some of the algorithms, such as to implement the operations illustrated in FIGS. 3-5, may also be implemented as software executed using the RN processor 814. In one or more embodiments, the relay node 800 is configured to receive system information from a donor base station


Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	
	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462